Citation Nr: 0626740	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-33 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic pleural disease 
of the lungs, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO), which denied the veteran's claim 
of entitlement to service connection for a respiratory 
disorder due to asbestos exposure. 

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C. in June 2006.  A transcript of the hearing 
is associated with the veteran's VA claims folder.  The 
veteran's representative was not present, and the veteran 
elected to proceed with the hearing without representation.  
See the hearing transcript, page 2.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's chronic pleural abnormalities, including 
interstitial scarring, pleural thickening and calcifications, 
are related to asbestos exposure in military service.


CONCLUSION OF LAW

Asbestos-related chronic pleural disease was incurred in 
service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a respiratory disorder, which he claims is due to exposure to 
asbestos in service.  

Initial matter

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The veteran received a VCAA letter in April 2002.  It is 
clear from his presentation that he is fully aware of what is 
required of him with respect to his service connection claim.  
The Board will have more to say about the VCAA in its 
"additional comments" below.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran acknowledges his prior smoking history and 
concedes that such was the cause of his development of 
emphysema and chronic obstructive pulmonary disorder (COPD).  
See the June 2006 hearing transcript, page 20.  However, with 
respect to the current claim on appeal, he contends that 
pleural disease of the lungs is a completely different 
disease process, and one which was caused by in-service 
asbestos exposure. 

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, 
January 1995 May 2001, September 2001 and July 2003 X-rays of 
the chest reveal interstitial scarring of the lungs, along 
with pleural thickening and calcifications.  Element (1) has 
therefore been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

There is no evidence of respiratory or pleural disease in 
service, and the veteran does not appear to contend that such 
is the case. 

The alleged injury is exposure to asbestos in service.  As 
noted above, asbestos exposure is a fact to be determined 
from the evidence.  See Dyment, supra.
The veteran's service records indicate that his MOS was radar 
equipment specialist.  The veteran testified that his 
position required that he spend around six hours per day in 
radar vehicles which were lined with asbestos.  See the June 
2006 hearing transcript, page 4.  The Board has no reason to 
doubt the veracity of this testimony.

In addition, the entire record supports a conclusion that 
there was exposure to asbestos in service.  The veteran's 
post-service work history is negative for asbestos exposure.  
Crucially, medical evidence is strongly suggestive of past 
asbestos exposure.   Specifically, in June 2003 J.F.E., M.D., 
opined that the veteran's X-rays "support asbestos exposure 
of a chronic nature," and a July 2003 VA X-ray report 
indicates the presence of pleural disease which "raises the 
possibility of asbestos exposure."  Finally a July 2003 
statement from R.B.D, N.P. notes "his tests are conclusive 
for asbestos exposure."  

In light of current medical findings that indicate the 
veteran was exposed to asbestos, the veteran's testimony as 
to working in asbestos-lined trucks in service and his 
negative history for post-service asbestos exposure, the 
Board concludes that the veteran was exposed to asbestos in 
service, thus satisfying Hickson element (2).  See McGinty, 
supra.

With respect to Hickson element (3), medical nexus, by 
confirming the veteran's exposure to asbestos and relating 
such to his current pleural disease, the statement from Dr. 
J.F.E. is supportive of a nexus between the veteran's 
military service, specifically asbestos exposure therein, and 
his current pleural disease.

[The Board notes in passing that other putative nexus 
opinions are not probative.  Dr. R.B.D.'s opinion is 
speculative in nature, and therefore not probative of a 
nexus.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A May 2004 
VA examiner made no specific findings as to the veteran's 
pleural disease, and were limited to the veteran's COPD and 
emphysema, which as detailed above has no relevance to this 
claim.  

In short, the medical opinion from Dr. J.F.E. relating 
pleural disease to asbestos exposure serves as nexus opinion 
in support of the veteran's claim.  There are no competent 
medical opinions to the contrary.  Indeed, there is no 
evidence of record which is suggestive of any other cause of 
the veteran's pleural disease.  Hickson element (3) has also 
been satisfied.   Thus, all elements have been met. 

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for asbestos-related 
pleural disease, including interstitial scarring, pleural 
thickening and calcifications, is warranted.  The benefit 
sought on appeal is granted.

Additional comments

The Board wishes to make it clear that service-connection is 
being granted only for asbestos-related pleural disease.  The 
evidence of record indicates that other respiratory/pulmonary 
disabilities, to include COPD and emphysema, are present.  
Based on the veteran's presentation, it appears that he does 
not claim entitlement to service connection for COPD and 
emphysema.  In any event, the medical nexus opinion makes it 
clear that the only disability which is related to the 
veteran's military service is asbestos-related pleural 
disease.  Accordingly, service connection granted herein is 
specifically limited to asbestos-related pleural disease 
(interstitial scarring, pleural thickening and 
calcifications), and does not encompass COPD, emphysema or 
any other disability. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
recently observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of 38 U.S.C.A. §  
5103(a) apply generally to all five elements of that claim.  

In this case, elements (1), (2), and (3) are no longer in 
question, since the veteran is being granted service 
connection for the claimed disability.  As for Dingess 
elements (4) and (5), degree of disability and effective 
date, it is not the Board's responsibility to assign a 
disability rating or an effective date of service connection 
in the first instance.  The Board is confident that prior to 
its assignment of a disability rating and an effective date, 
the RO will provide the veteran with appropriate notice under 
Dingess and allow for an appropriate opportunity for the 
veteran to respond.


ORDER

Service connection for asbestos-related interstitial 
scarring, pleural thickening and calcifications is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


